MICHAEL TOPP, DUNCAN THOMASSON, MARTIN KOOYMAN, and BLACK
  PEARL ENTERPRISES, LLC v. BIG ROCK FOUNDATION, INC.; CRYSTAL
   COAST TOURNAMENT, INC.; CARNIVORE CHARTERS, LLC; EDWARD
      PETRILLI; JAMIE WILLIAMS; TONY R. ROSS, and JOHN DOE
                                   No. 279A12

                             (Filed 25 January 2013)



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 726 S.E.2d 884 (2012), affirming an

order transferring venue entered on 27 August 2010 by Judge J. Carlton Cole in

Superior Court, Dare County, and an order granting summary judgment entered on

14 March 2011 by Judge John E. Nobles, Jr. in Superior Court, Carteret County.

On 23 August 2012, the Supreme Court allowed plaintiffs’ petition for discretionary

review of additional issues. Heard in the Supreme Court on 8 January 2013.


      Gay, Jackson & McNally, L.L.P., by Andy W. Gay and Darren G. Jackson, for
      plaintiff-appellants.

      Ward and Smith, P.A., by E. Bradley Evans, for defendant-appellees Big Rock
      Foundation, Inc. and Crystal Coast Tournament, Inc.

      Wheatly, Wheatly, Weeks, Lupton & Massie, P.A., by Claud R. Wheatly, III
      and Chadwick I. McCullen, for defendant-appellees Carnivore Charters, LLC,
      Edward Petrilli, Jamie Williams, and Tony R. Ross.



      PER CURIAM.


      For the reasons stated in the dissenting opinion, we reverse the decision of

the Court of Appeals. This case is remanded to the Court of Appeals for further

remand to the Superior Court, Carteret County for additional proceedings not
                            TOPP V. BIG ROCK FOUND., INC.

                                  Opinion of the Court



inconsistent with this opinion. Discretionary review was improvidently allowed as

to the additional issues.



      REVERSED          AND      REMANDED;               DISCRETIONARY   REVIEW

IMPROVIDENTLY ALLOWED.




                                          -2-